     Case 8:20-cv-00713-JLS-JDE Document 26 Filed 09/30/20 Page 1 of 2 Page ID #:112


 1

 2

 3

 4

 5

 6                                                         JS-6
 7

 8

 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12      JAMES RUTHERFORD, an               Case No. 8:20-cv-00713-JLS-JDE
13      individual,

14                                             ORDER DISMISSAL WITH
        Plaintiff,                             PREJUDICE
15
        v.
16

17      EDINGER PLAZA, LLC; a
        California limited liability
18      company; and Does 1-10,
19      inclusive,
20      Defendants.
21

22

23

24

25

26

27

28
                                           1
                          ORDER DISMISSAL WITH PREJUDICE
     Case 8:20-cv-00713-JLS-JDE Document 26 Filed 09/30/20 Page 2 of 2 Page ID #:113


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Edinger Plaza,
 3
      LLC (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 4

 5    Complaint in the above-entitled action, in its entirety. Each party shall bear his or its

 6    own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
      DATED: September 30, 2020
10                                         JOSEPHINE L. STATON
11
                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                          2
28
                                 ORDER DISMISSAL WITH
                                      PREJUDICE
